Title: From John Adams to John Fothergill Waterhouse, 5 August 1813
From: Adams, John
To: Waterhouse, John Fothergill



Dear Sir
Quincy August 5. 1813

I thank you for Dr Slaughtons Eulogium on Dr Rush.—It is indeed “appropriate, learned and eloquent.”
But I know not what to think of Eulogiums, Pictures, Statues, or Monuments.—If they could be  consecrated by Truth to Virtue or to Honour, they would be venerable.
My Feelings have  been more affected by the words “In memoriam ingenii, Boerhaaviani  Salutifori,” which I have sSeen read on a Stone in Holland, than with all I have read of the Pyramids of Egypt.
Monuments to the Professors of desolation and death, are more honored than any others. And I know not, whether it is not necessary it should be So: for perhaps nothing Short of this, would animate Men in defence of their Countries.
I rejoice that Dr Rush has left his his own Life in writing; for, from an Acquaintance of nine and thirty years, I believe him to have been one of the best of Men. The Kingdom of virtue is not of this World. Yet Virtue, I firmly believe, is its own reward.—My heart is too full to Say more.
One of my first thoughts on the News of Dr Rush’s death; which came from you, through your worthy Father; who resembles him in Character, and too nearly in Fortune: was, that I would pronounce his Eulogium, at the head of the American Academy of Arts and Sciences, of which he was an Honorary Member and I had then the  honour to be President. But Eyes worn out with the Use, hands trembing with Age and palsy; and above all, consciousness of incapacity to do Justice to his Life, his Works and his Character; Soon dissipated the fond illusion.
I hope Dr Rush’s Life, as written by himself will be printe, and his Works collected in a body. They will do honour to this youthful and inconsiderate  Nation. 
Politicks and War, are transient as the Waves of the Sea. Health and Nature, and Science, and Morals and Religion are permanent, and will be perpetually interesting. So believes and So feels, your hearty Well wisher
John Adams